              Case 3:20-cv-00413-HZ                 Document 20             Filed 04/06/20   Page 1 of 5




LAWRENCE B. BURKE, OSB #892082
larryburke@dwt.com
RICHARD M. GLICK, OSB #792384
rickglick@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 778-5239
Facsimile: (503) 778-5299

Attorneys for Intervenor-Defendant Oregon Water Utility Council




                             IN THE UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON

                                                 PORTLAND DIVISION

WATERWATCH OF OREGON,                                                  Case No. 3:20-cv-00413
NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, and
WILDEARTH GUARDIANS,                                                   DECLARATION OF RICHARD M.
                                                                       GLICK
                                   Plaintiffs,                         In Support of Proposed Intervenor-
                                                                       Defendant Oregon Water Utility
         v.                                                            Council’s Motion to Intervene Under
                                                                       Fed. R. Civ. P. 24
U.S. ARMY CORPS OF ENGINEERS and
R.D. JAMES, in his official capacity as                                Request for Oral Argument
Assistant Secretary of the Army (Civil
Works),

                                   Defendants.




         I, Richard M. Glick, declare as follows:

         1.       I am the attorney for Oregon Water Utility Council. I make this declaration on

personal knowledge and in support of Oregon Water Utility Council’s Motion to Intervene.



Page 1 – DECLARATION OF RICHARD M. GLICK IN SUPPORT OF PROPOSED INTERVENOR-DEFENDANT
OWUC’S MOTION TO INTERVENE
4810-8759-8521v.1 0090524-000012                    DAVIS WRIGHT TREMAINE LLP
                                                    1300 S.W. Fifth Avenue, Suite 2400
                                                       Portland, Oregon 97201-5610
                                                 (503) 241-2300 main  (503) 778-5299 fax
              Case 3:20-cv-00413-HZ       Document 20             Filed 04/06/20   Page 2 of 5




         2.       OWUC comprises public water utilities, large and small, from across Oregon.

OWUC is a committee of the Pacific Northwest Section of the American Water Works

Association (“PNWS-AWWA”), the largest non-profit scientific and educational association

dedicated to managing and treating water for domestic and industrial use. As part of its mission,

OWUC promotes public policies, legislation, and regulations to ensure that Oregon’s

communities have adequate supplies of high quality water at the lowest economic and

environmental costs.

         3.       Willamette Valley municipal water providers serve one of the fastest growing

areas in the country and have a legal duty to secure adequate water supplies to meet anticipated

population growth and economic development over a very long period of time.

         4.       A key strategy for OWUC achieving that goal has been to pursue access to some

of the stored water capacity in the Willamette Valley Project (“WVP”), operated by the U. S.

Army Corps of Engineers (“USACE”).

         5.       The WVP was authorized by the Flood Control Acts of 1938 and 1950 and now

its reservoirs have “conservation storage” of 1.64 million acre-feet; the originally authorized

purposes for the reservoirs were flood control, navigation, hydroelectric power, irrigation,

potable water supply, and reduction of stream pollution. To date, the water stored in the WVP

has been used for all of the authorized purposes, except for potable water supply.

         6.       Beginning in June 1996, the USACE began working cooperatively with the State

of Oregon and stakeholders as part of what became the Willamette Basin Reservoir Study

(“Study”). The Study was intended to evaluate whether changes in the operation, storage and

allocation of water in the existing Willamette Basin reservoirs would better serve current and

future water resource needs.

         7.       Work on the Study was paused in 2000 following listing of Willamette River

stocks of salmon and steelhead as threatened under the Endangered Species Act (“ESA”). The

USACE then engaged in formal consultations with the National Marine Fisheries Service

Page 2 – DECLARATION OF RICHARD M. GLICK IN SUPPORT OF PROPOSED INTERVENOR-DEFENDANT
OWUC’S MOTION TO INTERVENE
4810-8759-8521v.1 0090524-000012          DAVIS WRIGHT TREMAINE LLP
                                          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
              Case 3:20-cv-00413-HZ        Document 20             Filed 04/06/20   Page 3 of 5




(“NMFS”) concerning continued WVP operations as a whole. The resulting biological opinion

(“Bi-Op”) was issued in 2008.

         8.        In 2013, the USACE reinitiated the Study to examine the potential for reallocation

of a portion of WVP storage for municipal and industrial use. OWUC members contributed to

and actively participated in the Study. The recommended plan under the Study was to reallocate

stored water as follows: 1,102,600 acre-feet (69%) to fish and wildlife protection, 327,650 acre-

feet (21%) to agriculture and irrigation uses, and 159,750 acre-feet (10%) to municipal and

industrial uses.

         9.        As part of the reallocation process, USACE consulted with NMFS on the effect of

the reallocation plan on the ESA-listed species. The NMFS Bi-Op concluded that the proposed

action under the plan would jeopardize the continued existence of certain ESA-listed fish

species, but that with adoption of several Reasonable and Prudent Alternatives (“RPAs”),

jeopardy could be avoided. One of the RPAs would have the USACE recommend to Congress

that the USACE retain local authority of the reallocation plan so that adjustments could be made

without the need for additional congressional approval. The District Engineer included this RPA

in his report to the USACE Chief of Engineers.

         10.       On December 18, 2019, the Chief of Engineers issued his report on the Study

(“Chief’s Report”) to the Secretary of the Army for transmission to Congress. The Chief’s

Report recommends the reallocation plan described above, but rejects the RPA to retain local

authority because it would “add unacceptable risk for the reliability of the new storage levels

once authorized by Congress.” See Chief’s Report, page 2.

         11.       The reliability of the reallocated storage in the WVP is of the utmost importance

to OWUC and its member water providers. Significant local public dollars will be expended in

planning, seeking regulatory approvals, securing water rights, and constructing infrastructure in

reliance on the amount of stored water recommended by the USACE. That public investment



Page 3 – DECLARATION OF RICHARD M. GLICK IN SUPPORT OF PROPOSED INTERVENOR-DEFENDANT
OWUC’S MOTION TO INTERVENE
4810-8759-8521v.1 0090524-000012           DAVIS WRIGHT TREMAINE LLP
                                           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
           Case 3:20-cv-00413-HZ         Document 20             Filed 04/06/20   Page 4 of 5




could be lost if the plan is changed, which would cancel the value of decades of effort toward

putting the WVP water to its best public use.

         12.      OWUC is also concerned that some of the premises underlying the NMFS RPAs

are incorrect, leading to unduly conservative RPAs. In particular, OWUC has learned through a

Freedom of Information Act Request that NMFS sought out and received extensive legal advice

from plaintiff WaterWatch of Oregon on the administration of Oregon water law. NMFS failed

to include the WaterWatch legal analysis and multiple contacts among the many references cited

in the Bi-Op, although that legal analysis appears to have influenced the Bi-Op.

         13.      OWUC disagrees on much of the WaterWatch legal opinion. Had NMFS felt the

need for assistance beyond its own legal advisors, it could have requested legal opinions from a

range of other stakeholders. Had it done so, it might have come to different conclusions in the

Bi-Op.

         I declare under penalty of perjury under the laws of the State of Oregon that the

foregoing is true and correct and that this Declaration was executed on April 6th, 2020, at

Portland, Oregon.



DATED this 6th day of April, 2020.

                                       By
                                            Richard M. Glick




Page 4 – DECLARATION OF RICHARD M. GLICK IN SUPPORT OF PROPOSED INTERVENOR-DEFENDANT
OWUC’S MOTION TO INTERVENE
4810-8759-8521v.1 0090524-000012         DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
            Case 3:20-cv-00413-HZ           Document 20             Filed 04/06/20      Page 5 of 5




                                     CERTIFICATE OF SERVICE

         I hereby certify that I served a copy of the foregoing PROPOSED INTERVENOR-
DEFENDANT OREGON WATER UTILITY COUNCIL’S MOTION TO INTERVENE
and DECLARATION OF RICHARD M. GLICK IN SUPPORT OF PROPOSED
INTERVENOR-DEFENDANT OREGON WATER UTILITY COUNCIL’S MOTION TO
INTERVENE on:
Kaitlyn Poirier                                                          Lauren M. Rule
Michael Eitel                                                            Elizabeth H. Potter
U.S. Department of Justice -                                             Andrew R. Missel
Environment and Natural Resources Division                               Advocates for the West
4 Constitution Square                                                    3701 SE Milwaukie Avenue, Ste. B
150 M Street, N.E. Suite 3.400                                           Portland, Oregon 97202
Washington, D.C. 20002                                                   Office: 503-914-6388
Office: 202-307-6623                                                     Email: lrule@advocateswest.org
Email: Kaitlyn.Poirier@usdoj.gov                                                 epotter@advocateswest.org
        Michael.Eitel@usdoj.gov                                                  amissel@advocateswest.org
Of Attorneys for U.S. Army Corps of Engineers                            Of Attorneys for Plaintiffs
                   by mailing a copy thereof in a sealed, first-class postage prepaid envelope,

addressed to said attorney’s last-known address and deposited in the U.S. mail at Portland,

Oregon on the date set forth below;

                   by causing a copy thereof to be hand-delivered to said attorney’s address as

shown above on the date set forth below;
                   by emailing a copy thereof to said attorney at his/her last-known email address as

set forth above; and/or

         Dated this 6th day of April, 2020.
                                         DAVIS WRIGHT TREMAINE LLP

                                         By
                                               LAWRENCE B. BURKE, OSB #892082
                                               larryburke@dwt.com
                                               RICHARD M. GLICK, OSB #792384
                                               rickglick@dwt.com
                                               Telephone: (503) 241-2300
                                               Facsimile: (503) 778-5299
                                               Attorneys for Oregon Water Utility Council
Page 1 –CERTIFICATE OF SERVICE
4810-8759-8521v.1 0090524-000012            DAVIS WRIGHT TREMAINE LLP
                                            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
